Citation Nr: 1617896	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for residuals of prostate cancer associated with herbicide exposure.  

3.  Entitlement to service connection for an acquired psychiatric disability to include depression and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a skin condition claimed as due to exposure to jet fuel and dioxins (herbicides).  


REPRESENTATION

Appellant represented by:	Mark Parise, Attorney at Law 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from June 1961 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2016, the appellant attended a video conference hearing before the undersigned.  The hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hearing loss disability and a skin condition claimed as due to exposure to jet fuel and dioxins (herbicides) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is found to have been in the Republic of Vietnam while on active service during the Vietnam Era, and thus, exposure to herbicides is presumed.
2.  Residuals of prostate cancer is presumed to be related to the Veteran's exposure to herbicide agents in service.

3.  The Veteran has a current diagnosis of PTSD and major depressive disorder recurrent.  A VA psychologist has attributed the Veteran's PTSD to an in service event which caused him to fear hostile military or terrorist activity.  The Veteran's account of in-service stressors are credible and consistent with the places, types, and circumstances of his service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, residuals of prostate cancer is presumed to have incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for an acquired psychiatric disability to include PTSD and major depressive disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.303(f) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claims of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANALYSIS 

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran appeals the denial of service connection for residuals of prostate cancer associated with herbicide exposure.  He argues that during service he traveled to Vietnam while aboard the USS Oriskany.  He claims that it operated on close coastal waters for extended periods and that crew members went ashore during that time.  The Veteran contends that his prostate cancer is due his herbicide exposure during his time in Vietnam.

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for residuals of prostate cancer associated with herbicide exposure.  In this regard, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a veteran who served in the Republic of Vietnam and who develops prostate cancer.  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  

Post service records reveal that the Veteran was diagnosed with prostate cancer in 2005/2006, one of the diseases for which service connection is presumed in veterans who were exposed to an herbicide agent.  The Board also finds that the Veteran has presented credible evidence supporting a finding that while serving aboard the USS Oriskany he visited Vietnam.  He has presented credible statements and evidence showing that while aboard the USS Oriskany it operated on close coastal waters for extended periods and that he went ashore.  The Veteran has been consistent in his assertions.  Although service personnel records fail to corroborate the Veteran's assertions of going ashore in Vietnam, the evidence is at least in equipoise as to whether he visited the land mass of the Republic of Vietnam during service.  As a result, reasonable doubt must be resolved in his favor.

As the Board concedes exposure to herbicides in Vietnam, the Veteran's diagnosed prostate cancer is presumed to be associated with his in-service herbicide exposure.  There is not of record the requisite clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for residuals of prostate cancer on a presumptive basis as a result of herbicide exposure.  The claim is granted.

The Veteran also appeals the denial of service connection for a psychiatric disability to include depression and PTSD.  He claims that while on an air-craft carrier at
Yankee station in North Vietnam he had to go to Da-Nang to repair an aircraft that went down.  According to the Veteran, he was inside the "fuselage" and could hear
mortar fire.  He could not see what was going on around him but he reported that he was afraid he was going to get killed.   Additionally, a document detailing the events of the USS ORISKANY notes that during the time the Veteran served on the ship, an aircraft was ferried from Da Nang to Cubi Point, consistent with the Veteran's statements regarding repairing an aircraft in Vietnam. He also reported that when came out of the intake hole he was hit by shrapnel and thought he was dead.  

Based on the evidence of record, the Board also finds that service connection for PTSD with major depressive disorder is warranted.  In this regard, the Veteran's claimed stressors of exposure to fear of hostile military or terrorist activity, causing death and being subject to artillery fire are consistent with the places, types, and circumstances of the Veteran's service as detailed in his sworn testimony and service records.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 2010)). 

Significantly, a VA psychologist has confirmed that the claimed stressor was adequate to support a diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  While this stressor has not been verified, it is apparently consistent with the appellant's in-service experiences and circumstances. 38 C.F.R. § 3.304(f)(3). Accordingly, the Board finds that the Veteran has demonstrated PTSD with major depressive disorder and that his disability has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD with major depressive disorder have been met.  The claim is granted.

Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for residuals of prostate cancer associated with herbicide exposure and a psychiatric disability to include PTSD and major depressive disorder is granted.  


ORDER

Entitlement to service connection for residuals of prostate cancer associated with herbicide exposure is granted. 

Entitlement to service connection for a psychiatric disability to include PTSD and major depressive disorder is granted.  


REMAND

The Veteran appeals the denial of service connection for a bilateral hearing loss disability.  He claims that he has hearing loss that is related to service.  In the September 2009 VA examination, the VA examiner opined that the Veteran's hearing loss was at least as likely as not associated with service.  Examination at that time, however, disclosed that the Veteran did not have a hearing loss disability in accordance with VA regulations.  During his February 2016 hearing, the Veteran indicated that given the lapse in time since his last VA examination it is likely that he now meets the hearing thresholds required for service connection for hearing loss.  Accordingly, the Board finds that another VA examination is warranted to determine if the Veteran now has a hearing loss disability in accordance with VA regulations.  

The Veteran also appeals the denial of service connection for a skin condition claimed as due to exposure to jet fuel and dioxins (herbicides).  As discussed above, the Board concedes that the Veteran was exposed to herbicides while in service.  He claims that he had recurring cysts on his upper back on the right side during service and after service.  According to the Veteran, he had a procedure in 2010 and the cysts were removed, and since then he has not had any issues.  He claims, however, that they started in service and were recurring every year until removed.  The Veteran has not been afforded a VA examination in relation to claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary to afford him VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine if he has a bilateral hearing loss disability. Access to the electronic claims files must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

2.  Schedule the Veteran for a VA examination to determine if he has a skin disability, and/or residuals thereof, that is related to his service.  Access to the electronic claims files must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability or residuals of a skin disability had its onset in or is otherwise related to his military service to include herbicide exposure.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


